DETAILED ACTION
The instant application having Application No. 16/182,979 filed on 11/07/2018 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Applicant's election with traverse of group I which includes claims 1-8 and 11-18 in the reply filed on 12/11/2020 is acknowledged.  The traversal is on the ground(s) that “While claim 9  Claims 1 and 9 are not "subcombinations disclosed as usable together in a single combination," as they are methods with substantially overlapping operations. These claims clearly overlap in scope, and are thus not "distinct" subcombinations, as incorrectly averred in the Restriction Requirement. Restriction between a group of claims that includes claim 1 and a group of claims that includes claim 9 is improper.” (See Applicant’s Remarks, Pages 2-3).  This is not found persuasive because the separate inventions or groups of inventions represent different solutions to different technical problems. The special technical features corresponding to the first group are configured to solve the technical problem of how to transmit the handover command to the UE as part of a handover (see Applicant’s specification [0027]). Also, the applicant’s specifically refers to the subject matter of the elected group of claims as “an example method” giving the impression that the methods are different (see Applicant’s specification [Para. 0027]). The special technical features corresponding to the second group are configured to solve the technical problem of how to handle the PDCP configuration when receiving a handover command including an indication that full configuration should be used, while operating with SRB1 configured with NR PDCP (see Applicant’s specification [0028]). Also, the applicant’s specifically refers to the subject matter of the non-elected group of claims as “another example method” giving the impression that the methods are different (see Applicant’s specification [Para. 0028]). Therefore in order to properly reject the claims, the examiner would have to implement separate searches to find prior art that contains the different types of methods disclosed in the claims of the elected and non-elected set of claims of the instant application.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HTC ET AL. ("Support of full configuration per CG", 3GPP DRAFT; R2-1711666, 3RD GENERATION PARTNERSHIP (3GPP), MOBILE COMPETENCE CENTRE; October 2017; from Applicant’s IDS, hereinafter NPL1).
Regarding claim 1, NPL discloses “a method, in a wireless device configured to support connections to one or more serving cells in a first radio access network (RAN) using a first radio access technology (RAT) and to one or more serving cells in a second RAN, using a second RAT that differs from the first RAT,” as [(Para. 2.2), “Full configuration in MR-DC and NR-NR DC”, wherein in MR-DC, it is implicitly disclosed that a wireless device may be connected to one or more serving cells in a first and in a second RAT] “the method comprising: receiving one or more handover commands as part of a handover of the wireless device to a base station in the first RAN;” [(Para. 2.2), “In LTE DC, a target SeNB may not recognize a RRC configuration configured by a source SeNB in SeNB change… Consequently the SeNB change fails and the MeNB releases the DC for the UE. The same issue may also occur in SN in MR-DC add NR-NR DC… Besides, a target MN may not comprehend a later release configuration configured by a source MN in handover. In this case, the target MN does not add the SN for the UE and applies the full configuration in the handover command… Proposal 2: Full configuration determining, based on the one or more handover commands, that the wireless device is to revert from a currently configured Packet Data Convergence Protocol (PDCP) configuration to a PDCP configuration associated with the first RAT;” [(Para. 2.2 and Para. 5.3.5.8), “Radio Configuration involving full configuration option”, i.e., “The UE shall: … 1> for each eps-Bearerldentity value included in the drb-ToAddModList that is part of the current UE configuration: 2> release the PDCP entity] “and reverting to the PDCP configuration associated with the first RAT, in response to said determining” [(Para. 2.2), In the AS the DRB re-setup is equivalent with a new DRB setup (including new PDCP and logical channel configurations), wherein it is implicitly disclosed that the new PDCP configuration is a configuration associated with the target (first) RAT].  
Regarding claim 2, NPL discloses “wherein the first RAT is Evolved Universal Terrestrial Radio Access (E-UTRA) and the second RAT is New Radio (NR)” as [(Para. 2.2), “The same issue may also occur in SN in MR-DC… Besides, a target MN may not comprehend a later release configuration configured by a source MN in handover”, wherein it is implicitly disclosed that the source and target master base stations may belong to different RATs, such as NR and LTE, as defined by the expressions “NE-DC” and “EN-DC” in the same paragraph].  
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 8, 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of 3GPP TS 36.331 V14.0.0 (2016-09) (from Applicant’s IDS, hereinafter NPL2).
Regarding claim 3, NPL1 does not specifically disclose wherein the one or more handover commands comprise a Radio Resource Configuration (RRC) connection reconfiguration message. 
In an analogous art, NPL2 teaches “wherein the one or more handover commands comprise a Radio Resource Configuration (RRC) connection reconfiguration message” as [(NPL 2: Para. 10.2.2 on Page 576), handoverCommandMessage: Contains the entire DL-DCCH-Message including the RRCConnectionReconfiguration message used to perform handover within E-UTRAN or handover to E-UTRAN, generated (entirely) by the target eNB]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NPL2’s teaching into NPL1’s teaching. The motivation for making the above modification would be to support messages that transfer the handover commands and information used by the target eNB during handover preparation, including UE capability information [NPL2: Pages 575-576].
Regarding claim 4, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein determining that the wireless device is to revert from the currently configured PDCP configuration to the PDCP configuration associated with the first RAT is further based on a determination that at least one of the following applies:53Attorney Ref. 1009-3014 Client Ref. P73588 US2the one or more handover commands include an indication that a full configuration should be used; the one or more handover commands lack any embedded NR RRC information; the one or more handover commands include SRB1 in an SRB add or modify information element; System Information broadcast by the target cell, as identified by the one or more handover commands, does not include any indication that the second  RAT is supported or that dual connectivity involving the second RAT is supported; the one or more handover commands do not include a Secondary Cell Group configuration for the second RAT” as [(See Page 578), NOTE: The following table indicates per source RAT whether RAT capabilities are included or not].  
Regarding claim 8, the combination of NPL1 and NPL2, specifically NPL2 teaches “wherein the one or more handover commands are received from a base station in the second RAN, using the second RAT” as [(NPL 2: Para. 10.2.2 on Page 576), handoverCommandMessage: Contains the entire DL-DCCH-Message including the RRCConnectionReconfiguration message used to perform handover within E-UTRAN or handover to E-UTRAN, generated (entirely) by the target eNB]. 
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of ERICSSON: “Clause 8.3.1.1.1 (Key Derivation in Handover Key Chaining model”; 3GPP DRAFT; S3-172323; October 2017; from Applicant’s IDS, hereinafter NPL3).
Regarding claim 5, NPL1 does not specifically disclose wherein reverting to the PDCP configuration associated with the first RAT comprises performing a security key derivation procedure using key derivation procedures for the first RAT.
In an analogous art, NPL3 teaches “wherein reverting to the PDCP configuration associated with the first RAT comprises performing a security key derivation procedure using key derivation procedures for the first RAT” as [(See Pages 1-2), NPL3 discloses the different security keys in NR and in LTE and the key derivation parameters in the two systems.].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NPL3’s teaching into NPL1’s teaching. The motivation for making the above modification would be for re-using LTE mechanism for AS keys derivation in order to speed up the developments and reduce financial cost [NPL3: Pages 2].
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claims 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of ERICSSON: (“Security in LTE-NR interworking”; 3GPP DRAFT; R2-1702716; April 2017; from Applicant’s IDS, hereinafter NPL4).
Regarding claim 6, NPL1 does not specifically disclose wherein reverting to the PDCP configuration associated with the first RAT comprises changing one or more security algorithms 
In an analogous art, NPL4 teaches “wherein reverting to the PDCP configuration associated with the first RAT comprises changing one or more security algorithms for integrity protection and/or ciphering of SRBs or DRBs to security algorithm(s) for the first RAT” as [(Pages 1-4), NPL4 discloses that it is possible to use different security algorithms in LTE and in NR. It further discloses that during handover from LTE to NR, the target base station decides which integrity protection and encryption algorithm to use.].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate NPL4’s teaching into NPL1’s teaching. The motivation for making the above modification would be to allow different security algorithms for integrity and ciphering supported in LTE and in NR so that the security configuration can be transferred transparently through the base stations [NPL4: Pages 5].
Regarding claim 7, the combination of NPL1 and NPL4, specifically NPL4 teaches “wherein the method further comprises identifying the security algorithm(s) for the first RAT based on a mapping from corresponding security algorithm(s) used in the base station in the second RAN” as [(Pages 1-4), NPL4 discloses that it is possible to use different security algorithms in LTE and in NR. It further discloses that during handover from LTE to NR, the target base station decides which integrity protection and encryption algorithm to use.].  
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/            Examiner, Art Unit 2463